Citation Nr: 9929911	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
conversion reaction, for purposes of accrued benefits.

2.  Entitlement to a compensable rating for lumbar spine 
sprain, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1940 to 
April 1942, and he died in May 1993; the appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  In September 1997, the 
Board remanded this matter for additional development of the 
evidence.


FINDINGS OF FACT

1.  The evidence of record at the time of the veteran's death 
does not show that his service-connected conversion disorder, 
as opposed to other nonservice-connected disabilities, was 
productive of either definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The evidence of record at the time of the veteran's death 
does not show that his service-connected history of sprain of 
the lumbar spine, as opposed to other nonservice-connected 
low back disorders, produced characteristic pain on motion, 
muscle spasm on extreme forward bending, or any degree of 
functional loss.



3.  The veteran died in May 1993 from multi-organ and multi-
system failure, including heart failure and renal failure, 
secondary to diabetic glomerulosclerosis.

4.  At the time of his death, service connection was in 
effect for conversion reaction (rated 10 percent disabling) 
and history of lumbar spine sprain (rated noncompensable).

5.  Diabetes and abnormalities of the cardiovascular system 
and kidneys were not clinically evident in service or for 
many years thereafter and are not shown by any competent 
medical evidence to be related to the veteran's military 
service, any incident therein (including claimed exposure to 
mustard gas), or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for conversion reaction, for purposes of accrued benefits, 
are not met.  38  U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.14, 4.132, Diagnostic Code 9402 (1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9424 (1999).

2.  The criteria for a compensable evaluation for history of 
sprain of the lumbar spine, for purposes of accrued benefits, 
are not met.  38  U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1999).

3.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
clinical indications of diabetes, chronic heart, pulmonary or 
renal disease, or exposure to mustard gas.  

These records do show that in September 1941, he was 
hospitalized for a severe sprain of the lumbar spine after he 
fell from a horse.  During the ensuing period of 
hospitalization, he continued to complain of severe low back 
symptoms.  It was felt that his complaints could not be 
attributed to an organic basis and he was diagnosed with 
psychoneurosis, hysteria.  A Medical Board determined that 
the veteran was unable to perform the duties of a soldier by 
reason of his psychoneurosis and recommended a medical 
discharge.  

Shortly after his separation from service, the veteran 
submitted a claim for VA disability benefits.  In November 
1942, he was afforded VA medical examination in conjunction 
with his claim which showed his cardiovascular and digestive 
systems (including the liver) were normal.  Urinalysis was 
negative.  He reported that he experienced low back pain 
"only in certain positions" and stated that his left foot 
dropped only if he was "not conscious."  Physical 
examination of the low back showed no gross abnormality and 
X-ray examination of the spine was normal.  Likewise, 
neurological examination was normal with no evidence of a 
nerve injury or foot drop.  The examiner indicated that he 
could find no organic basis for the veteran's somatic 
complaints.  The diagnosis was mental deficiency with 
manifestations of hysterical conversion phenomena.

By December 1942 decision, the RO granted service connection 
for mental deficiency with hysteria and assigned it a 10 
percent rating which remained in effect to the time of the 
veteran's death.  See 38 C.F.R. 3.951(b) (1999). 

In February 1948, the veteran again underwent VA examination.  
He again complained of low back pain and stated he felt 
nervous.  His cardiovascular, respiratory, and digestive 
systems were normal on examination.  Chest X-ray and 
urinalysis were also normal.  The diagnosis was mental 
deficiency with hysteria.

In April 1958, the veteran sustained injury to his cervical 
spine in an industrial accident.  In December 1958, he was 
hospitalized at a VA facility for treatment of the residuals 
of that injury.  On admission, the heart was noted to have 
regular rate and rhythm and there was no cardiac enlargement, 
murmur, or thrills.  Chest X-ray was normal and the liver was 
not palpable.  Examination of the back showed no 
costovertebral angle tenderness.  On neurological 
examination, deep tendon reflexes were bilaterally equal and 
active.  He reportedly exhibited extreme mental anxiety 
during his hospitalization and was treated with tranquilizing 
drugs.  The diagnosis on discharge in March 1959 included 
anxiety reaction in an emotionally unstable personality.  The 
examiner noted that the veteran was service connected for 
mental deficiency with hysteria, but that he had not been 
treated for that disability while hospitalized.  No complaint 
or finding pertaining to the low back was recorded.  

In April 1962, the veteran was hospitalized after he reported 
upper gastrointestinal (GI) bleeding.  An upper GI series was 
performed and showed no changes which could explain the 
reported bleeding.  Chest X-ray revealed a normal heart and 
an electrocardiogram (EKG) did not suggest a myocardial 
infarction or ischemia.  The diagnosis was upper 
gastrointestinal bleeding, viremia, agent undetermined.  

An August 1962 private examination report shows that the 
veteran was examined in connection with complaints of neck 
pain referable to his 1958 industrial injury.  The 
examination report also noted that he reported experiencing 
pain in his low back since his 1958 industrial injury.  
Physical examination of the lumbar spine showed limited 
motion and bilateral paraspinal tenderness.  

In March 1963, the veteran submitted a claim of entitlement 
to VA nonservice-connected pension benefits, stating that he 
was unable to work due to his cervical spine disability.  On 
medical examination in May 1963, it was noted that the 
veteran was status post laminectomy and fusion of the 
cervical spine.  The examiner also noted that the veteran's 
service medical records showed a history of a low back 
strain, although no current complaints in that regard were 
recorded.  The veteran's cardiovascular and respiratory 
systems were normal, as were his lymphatic and hemic systems.  
The peripheral vessel pulsations were normal.  The diagnoses 
included fusion of the cervical spine and history of chronic 
lumbosacral strain.

By June 1963 rating decision, the RO awarded service 
connection for history of sprain of the lumbar spine and 
assigned it a noncompensable rating; such noncompensable 
rating remained in effect until the date of the veteran's 
death.  

Chronologically, the next pertinent document in the claims 
folder is a July 1991 letter from the appellant to the RO 
requesting assistance in obtaining an automobile large enough 
to accommodate the veteran's wheelchair.  She explained that 
although he had been totally disabled for many years, he had 
recently had a stroke and was now "flat in bed." 

In August 1991, the veteran submitted a claim of entitlement 
to nonservice-connected pension benefits.  He stated that his 
disabilities included prostate cancer, sciatica, chronic 
obstructive pulmonary disease (COPD) and congestive heart 
failure.  He also requested increased ratings for his low 
back and "nervous condition."

In support of his claims, the RO obtained clinical records 
from Mercy Hospital for the period from August 1989 to July 
1991.  These records show that the veteran was treated for a 
host of medical conditions, including diabetes mellitus 
(noted present for the past 22 years), coronary artery 
disease and congestive heart failure, COPD (noted secondary 
to a long history of smoking), chronic renal insufficiency 
(noted secondary to diabetic nephropathy), residuals of a 
cerebral vascular accident in November 1990, diabetic 
retinopathy, multiple ventral hernias, and bladder and 
prostate cancer.  

Although these records contain no complaint of low back pain 
or psychiatric disorder, a June 1991 hospitalization report 
shows that the veteran was admitted for severe hip and lower 
extremity pain.  The examiner indicated that the etiology of 
the veteran's pain was not immediately forthcoming, although 
he noted that the veteran had a history of bladder cancer 
which was no longer followed, at his request.  The initial 
impressions included progressive recent onset of severe, 
intractable hip and lower extremity pain, diagnoses include 
the possibility of cord compression syndrome, colonic 
pathology, diabetic neuropathy, and possibility of 
psychological overlay.  During that hospitalization, the 
veteran was placed on analgesics with significant improvement 
of pain.  A bone scan was interpreted as showing a mild loss 
of normal definition throughout the spine, consistent with 
degenerative joint disease, but no other significant 
abnormality for a person of the veteran's age.  A CT scan of 
the lumbar spine showed the lumbar vertebrae were normal.  
Disc bulges were noted at L4-5 and L5-S1, with mild stenosis 
noted at L5-S1.  The diagnoses included right lower extremity 
pain secondary to sciatica, history of bladder cancer, and 
abnormal prostatic exam.  

In an October 1991 VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Aid and Attendance, a 
private examiner indicated that the veteran was status post 
cerebral vascular accident with ataxia and emotional 
lability.  It was also noted that he had diabetes mellitus 
with peripheral neuropathy, coronary artery disease and 
congestive heart failure with dyspnea on exertion.  He 
concluded that the veteran was in need of aid and attendance 
due to these disabilities.

In October 1991, a private physician indicated that he had 
performed an outpatient psychiatric examination of the 
veteran.  By way of history, he noted that the veteran had 
diabetes mellitus, multiple surgeries with significant 
residual dysfunction, and a history of a cerebral vascular 
accident with residual paralysis and almost total blindness.  
The veteran reported a history of bladder cancer with 
prostate and testicle removal.  The examiner indicated that 
"[p]sychiatrically, [the veteran] is in severe and chronic 
pain.  He is also severely depressed with a dysphoric mood 
all of almost all of the time."  He was noted to be 
irritable and violent.  The examiner's diagnosis was major 
depression.

On VA medical examination in June 1992, the examiner 
indicated that the veteran's claims folder was not available 
for review, although he noted that the appellant was present 
to provide the veteran's medical history.  On examination, 
the appellant recalled that the veteran had complained of low 
back pain over the years.  She also noted that he had seen 
"a crazy doctor" in service and that he currently took some 
kind of "nerve pill," but she indicated that he was 
currently receiving no psychiatric treatment.  She reported 
that he had not worked since about 1962 due to cervical spine 
surgery.  She stated that in 1986, he was found to have 
bladder cancer.  A history of diabetes mellitus, 
hypertension, and congestive heart failure was also noted.  
Regarding specific symptoms, she reported that he had a 
history of crying for no reason at all; she dated such 
symptoms to his stroke in November 1990.  The examiner 
concluded that the veteran had symptoms and history of a 
cerebrovascular accident in November 1990 with mild to 
moderate dementia as a consequence.  He concluded that the 
veteran's stroke and resulting dementia did not appear to be 
related to his military service.  It was also noted that 
although the veteran was given a diagnosis of a conversion 
disorder in service, such disorder had clearly not persisted 
over the years.  He also noted that the veteran was currently 
unable to ambulate and that it was certainly possible that 
such was due to a low back problem secondary to degenerative 
arthritis.  Again, however, the examiner noted that he did 
not have the veteran's medical records or claims folder and 
X-ray examination of his low back was not conducted.  The 
diagnoses included multi-infarct dementia with pseudobulbar 
palsy.  

On subsequent June 1992 VA medical examination, the veteran 
reported low back pain since service.  It was noted that he 
had a history of a stroke in 1990 with subsequent difficulty 
walking without the assistance of a walker.  The veteran 
stated that in the last six months, his low back pain had 
worsened and that he was unable to walk.  The examiner noted 
that the veteran had surgery for prostate cancer with 
metastases and had been wheelchair bound ever since.  
Physical examination showed that he was unable to stand 
without support.  Movement of the low back was difficult to 
evaluate, but the examiner indicated that it appeared to be 
severely restricted.  The diagnoses included low back pain 
since service, worsened since he had metastases to the 
lumbosacral spine from prostate cancer.  It was noted that 
the veteran was wheelchair bound due to a cerebral vascular 
attack.

By March 1993 rating decision, the RO continued the 10 
percent protected rating for conversion reaction and the zero 
percent rating for lumbar spine sprain.  The veteran 
disagreed with the RO determination in March 1993.

In May 1993, the veteran died at the age of 71.  The death 
certificate lists the cause of death as renal failure and 
heart failure.  An autopsy was not performed.

The following month, the appellant's claim for Dependency and 
Indemnity Compensation (DIC) and accrued benefits was 
received at the RO.  In September 1993, she alleged that the 
veteran had told her during his lifetime that he had been 
"gassed" in service with mustard gas.  In the alternative, 
she theorized that his service-connected conversion reaction 
contributed to his fatal heart failure and that his service-
connected low back disability "contributed greatly to the 
general deterioration of his condition."  In her September 
1993 substantive appeal, she argued that she was entitled to 
DIC benefits because in the 1960s, an official at the 
Longbeach VA Medical Center (MC) had promised her that if she 
became the veteran's widow, she would get "a widow's 
service-connected pension."

As set forth above, in September 1997, the Board remanded 
this matter for additional development of the evidence, to 
include obtaining additional VA outpatient treatment records, 
particularly those pertaining to the last two years of the 
veteran's life.  In addition, the Board directed the RO to 
contact the National Personnel Records Center (NPRC) in light 
of the appellant's contention that the veteran had been 
exposed to mustard gas in service.  A review of the record 
indicates that the development requested by the Board in its 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Pursuant to the Board's remand, the RO contacted the NPRC and 
requested information regarding the veteran's claimed 
exposure to mustard gas in service.  The NPRC responded in 
August 1998 that there was no indication in the veteran's 
service records that he had participated in a mustard gas 
testing program.  The RO also contacted the VA Rating 
Procedures staff pursuant to VBA Circular 21-95-4.  According 
to a September 1998 Report of Contact, the staff indicated 
that a search of records revealed that the veteran's name was 
not on the list of participants in mustard gas 
testing/training compiled by the VA's Epidemiology Service. 

Also pursuant to the Board's remand, the RO obtained six 
volumes of VA and private medical records pertaining to the 
veteran for the period from September 1991 until his death in 
May 1993.  

These records show that in September 1991, the veteran 
applied for VA respite care.  On neurological examination in 
September 1991, he was described as emotionally labile and 
frequently tearful.  He had a wide-based, unsteady, ataxic 
gait with decreased sensation.  The diagnosis was status post 
cerebrovascular attack.  A June 1992 social work note 
indicates that the veteran had multiple medical problems 
including diabetes, a past cerebrovascular attack with 
emotional lability, prostate cancer with metastases to the 
spine and chronic low back pain.  It was also noted that the 
appellant had been taking care of the veteran since his 
stroke, but that she was scheduled for hip surgery and could 
no longer care for him herself.

In July 1992, the veteran was admitted to the Reno VA Nursing 
Home Care Unit for respite care.  On admission, it was noted 
that he had a "host of medical problems," including 
diabetes with severe retinopathy resulting in markedly 
decreased vision, diabetic nephropathy with renal 
insufficiency, and arteriosclerotic heart disease.  It was 
also noted that he had a huge hernia in the abdominal wall 
and that he had undergone multiple abdominal surgeries.  His 
past medical history was significant for cancer of the 
prostate and bladder since 1986, treated with a transurethral 
resection of the prostate, orchiectomy, and chemotherapy.  It 
was also noted that he had had a stroke recently, as well as 
four prior heart attacks.  He was observed to have a frozen, 
chronically painful neck, secondary to several previous 
cervical laminectomies, and he complained of chronic pain in 
multiple areas which the examiner indicated was "poorly 
explained."  On examination, the veteran was observed to be 
"very unhappy" and burst into tears frequently.  The 
examiner indicated that some of this seemed to be due to 
pseudobulbar crying, but some of it appeared to be genuinely 
a function of his not being able to see, have sexual 
relations with his wife, or get around on his own anymore.  
However, he was described as alert, oriented and cooperative.  
Examination of the back showed no lumbosacral tenderness and 
he was in no acute distress in this respect.  The assessments 
included diabetes with retinopathy and nephropathy, 
atherosclerotic disease, status post stroke and heart 
attacks, and very difficult social situation.

Daily treatment records corresponding to the veteran's stay 
at the VA Nursing Home Care Unit show that in July 1992, he 
was noted to be upset and crying with worry.  The assessment 
was anxiety because his wife was scheduled to have surgery 
that day.  In a July 1992 monthly summary, it was noted that 
he experienced chronic pain due to his cerebrovascular attack 
and cancer in his spine.  The assessment was chronic pain.  
In an August 1992 psychology note, he was noted to be 
adjusting well and becoming active socially, although he 
still worried about his wife.  In a September 1992 monthly 
summary, he was described as very labile.  It was noted that 
he was depressed over his multiple medical problems and 
resulting helplessness.  However, he was noted to do very 
well in social situations.  In an October 1992 monthly 
summary, he was described as a very difficult patient who 
cried, yelled, or got angry when he did not get his way.  It 
was noted that he was upset over the fact that his wife could 
no longer care for him. 

In October 1992, the veteran was transferred to a private 
nursing home for further care.  His major diagnoses were 
noted to be diabetes with retinopathy and nephropathy, 
atherosclerotic cardiovascular disease, and status post 
stroke with hemiparesis.  Later that month, he was 
transferred to a private hospital after he became less 
responsive to stimuli.  His symptoms were attributed to mild 
to moderate dehydration.  

In November 1992, he was readmitted to the Reno VAMC due to a 
urinary obstruction.  On admission, he complained of severe 
pain, but could not say where it was located.  The examiner 
noted that the veteran had diabetes with secondary severe 
diabetic nephropathy and renal failure.  It was noted that he 
had a history of prostate cancer diagnosed 10 years 
previously with current metastases to the spine.  Also noted 
was a history of bladder cancer and orchiectomy diagnosed 
years earlier, a left cerebrovascular attack in 1990, 
coronary artery disease with four prior myocardial 
infarctions, a low back injury in 1940, and a cervical spine 
injury, status post laminectomy.  During hospitalization, 
nurses notes describe him as agitated, angry, depressed, and 
crying.  In one episode, he wrapped a light cord around his 
neck in an apparent suicide attempt.  On psychiatric 
evaluation, he reported that he had wrapped the cord around 
his neck because he had been depressed about his physical 
condition; however, he stated he had no intention of killing 
himself and indicated that he currently felt better.  The 
psychiatrist concluded that the cord incident was more an 
attention-seeking gesture than a serious suicide attempt.  
The diagnosis was adjustment disorder.

In December 1992, the veteran was transferred to a private 
nursing home.  In January 1993, he was admitted to a private 
hospital after he experienced respiratory failure due to 
pneumonia.  Following such hospitalization, he was discharged 
to his home, but he then developed a high fever and 
progressive weakness, and in February 1993, he was readmitted 
to the private hospital.  On admission, it was noted that he 
had a "multitude of medical problems," including diabetes, 
congestive heart failure, and respiratory failure.  On 
examination, he was determined to be septic and medication 
was initiated for chronic renal failure.  During that 
hospitalization, his diabetes became very difficult to 
control and he developed bilateral pneumonia.  After taking 
an abrupt turn for the worse, in March 1993, he was 
transferred to the VAMC in Reno.  His discharge prognosis was 
noted to be poor due to multiple system disease.  

On readmission to the Reno VAMC, it was noted that the 
veteran was a diabetic with underlying retinopathy and 
nephropathy and that he had prostate cancer with metastases 
to the spine.  It was also noted that he had a left cerebral 
infarct in about 1990 and on admission he was confused and 
disoriented.  He underwent psychiatric evaluation during that 
hospitalization and was noted to be alert and oriented.  The 
veteran exhibited no significant difficulties with speech or 
cognition, although he lacked perception secondary to 
diabetes.  He was not able to describe his physical problems 
in detail, but clearly recognized his limitations and 
understood that he needed care.  He appeared depressed and 
reported that his mood was a 3 on a scale of 1 to 10.  His 
affect was tearful several times during the interview and he 
described a feeling of "being stripped of everything."  In 
spite of his depression, he denied suicidal ideation or 
intent and evidenced adequate pragmatic judgment.  One of his 
greatest limitations was noted to be his short term memory 
loss.  The impressions were dysthymia, provisional.  It was 
noted that his memory impairment could be due either to 
depression or sensory deprivation.  Later that month, he was 
again evaluated after he exhibited a change in his mental 
status and agitation which was felt to be related to his 
decline in health.  The impressions were delirium, rule out 
dysthymia.  

In May 1993, the veteran developed renal failure secondary to 
diabetic glomerulosclerosis.  A decision was made to provide 
only supportive and comfort care as he had multiple system 
and organ failure and almost no chance of recovery.  Later 
that month, he died.  Both the VA death summary and the death 
certificate list the cause of death as secondary to multi-
organ and multiple systems failure including heart and renal 
failure.  In addition, the following diagnoses were noted:  
status post urosepsis, pulmonary Pseudomonas infection, 
urinary and bronchial candidiasis, chronic renal failure 
secondary to diabetic glomerulosclerosis, atrial fibrillation 
and congestive heart failure, diabetes mellitus, chronic 
obstructive pulmonary disease, bleeding diathesis, 
psychiatric illness, malnutrition, prostate cancer and 
bladder cancer with bony metastases, status post left 
cerebrovascular accident with right hemiparesis, status post 
cholecystectomy, status post orchiectomy, and history of old 
myocardial infarction.

II.  Increased rating claims for purposes of accrued benefits

The Board has carefully considered the evidence compiled by 
and on behalf of the appellant.  It has been determined that 
her claims for increased ratings for accrued benefits 
purposes are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Absent any indication that there is outstanding pertinent 
evidence, the Board is also satisfied that all relevant facts 
have been adequately developed to the extent possible and 
that the VA has met its duty to assist.  38 U.S.C.A. 5107(a).

Law and Regulations

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to the 
veteran's lawful surviving spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).  

An application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. § 
5121(c) (West 1991); 38 C.F.R. § 3.1000(c) (1998).  The Board 
concludes that the appellant in this case met this 
requirement by submitting a claim for accrued benefits in 
June 1993, approximately one month after the veteran's death.

Although the appellant's claims for accrued benefits at issue 
in this appeal are separate from the claims filed by the 
veteran prior to his death, the accrued benefits claims are 
"derivative of" his claims; thus, by statute, the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

At the time of his death, the veteran had initiated appeals 
from denials of increased ratings of his service-connected 
conversion reaction and history of sprain of the lumbar 
spine.  As the appellant's claim is derivative of any benefit 
to which he might have been entitled at his death, the 
Board's primary analysis must be one that considers the 
underlying claims, in this case, entitlement to a compensable 
rating for history of sprain of the lumbar spine and a rating 
in excess of 10 percent for conversion reaction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

History of lumbar spine sprain

At the time of his death, the veteran's service-connected low 
back disability, (history of sprain of the lumbar spine) was 
rated by the RO as noncompensable pursuant to Diagnostic Code 
5295, which addresses disabilities most closely reflecting 
lumbosacral strain.  

Under those provisions, a zero percent evaluation is 
warranted for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is warranted where 
there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

Consideration has been given to other potentially applicable 
provisions, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5293, but given the medical history of record, as well as 
the original characterization of the veteran's service-
connected disability by medical professionals, the Board 
agrees with the RO that his service-connected disability 
(history of sprain of the lumbar spine) is most appropriately 
rated under Diagnostic Code 5295.  See 38 C.F.R. § 4.20; 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has carefully considered the evidence of record in 
conjunction with the Diagnostic Code 5295, as well as the 
factors enumerated under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
After such consideration, however, it is concluded that the 
evidence of record does not support assignment of a 
compensable rating for the veteran's service-connected 
history of sprain of the lumbar spine.  

In this case, relevant clinical records dated prior to June 
1992 are negative for complaints of low back pain.  For 
example, treatment records from Mercy Hospital for the period 
from August 1989 to July 1991 are negative for complaints of 
low back pain.  On VA examination in June 1992, however, the 
veteran reported that he had low back pain since service 
which had worsened in the past six months.  The examiner 
indicated that the increase in severity of the veteran's low 
back symptoms was due to cancer of the lumbosacral spine.  
Likewise, while the remaining medical evidence of record 
shows that the veteran continued to complain on occasion of 
low back pain, without exception, his current symptoms were 
attributed to the metastasized cancer of the spine, rather 
than his service-connected history of lumbar spine sprain.  
The Board can find no evidence of record to suggest that the 
low back symptoms reported by the veteran prior to his death 
were due to his service-connected lumbosacral strain, as 
opposed to nonservice-connected disability.  

In that regard, the Board notes that a June 1991 private 
hospitalization report showed that the veteran exhibited mild 
degenerative changes of the lumbar spine, as well as disc 
bulges L4-5 and L5-S1 with mild stenosis noted at L5-S1.  
Again, there is no indication of record that this low back 
pathology was attributable to service or his service-
connected history of sprain of the lumbar spine.  In fact, 
the Board notes that when he underwent VA medical examination 
in November 1942, X-ray examination of the spine was normal 
with no evidence of arthritis.  

In summary, the Board finds that a compensable rating for the 
veteran's low back disability is not warranted based on the 
evidence of record.  Although his low back was clearly 
symptomatic in the years prior to his death, his objective 
symptoms were shown to have been attributable to nonservice-
connected disability.  Under 38 C.F.R. § 4.14, the Board is 
prohibited from using manifestations not resulting from 
service-connected disease or injury in rating the veteran's 
disability.  As there is no evidence of record showing that 
his service-connected low back disability, in and of itself, 
produced characteristic pain on motion, muscle spasm on 
extreme forward bending, any degree of functional loss, etc., 
a compensable rating is not warranted.

Conversion reaction

For similar reasons, the Board concludes that an evaluation 
in excess of 10 percent for conversion reaction is 
unwarranted.  A review of the record shows that the veteran's 
disability was originally evaluated by the RO under 38 C.F.R. 
§ 4.132, Diagnostic Code 9402, pertaining to conversion 
disorder.

Under those criteria, a disability rating of 10 percent was 
assigned for neurotic symptoms which may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  The next higher rating (30 
percent) was assignable when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9402 (1996).

During the pendency of the appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective November 
7, 1996.  Under the new rating criteria for conversion 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9424 (1999), a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress; or it is the case 
that the veteran's symptoms are controlled by continuous 
medication.

A 30 percent disability evaluation, the next highest rating, 
is appropriate where there are occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9424 (1999).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In this case, after reviewing the record, the Board concludes 
that the symptomatology reported above does not warrant a 
disability evaluation in excess of 10 percent for the 
veteran's conversion reaction either under 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996) or 38 C.F.R. § 4.130, Diagnostic 
Code 9424 (1999).  Simply put, the evidence does not reflect 
that in the years prior to his death he suffered from 
conversion reaction, inasmuch as that condition was not 
diagnosed, nor were any of his psychiatric symptoms 
attributed to service-connected conversion reaction.  

While the record makes clear that the veteran suffered from 
symptoms such as depression, anger, anxiety and emotional 
lability in the years prior to his death, his symptoms were 
consistently attributed to nonservice-connected disability.  
For example, on examination in October 1991, the examiner 
attributed the veteran's emotional lability to residuals of 
cerebrovascular accident.  Likewise, on VA examination in 
June 1992, the examiner indicated that the veteran had mild 
to moderate dementia as a consequence of cerebrovascular 
accident.  He noted that, although the veteran was service-
connected for conversion disorder, the disability was not 
then present.  Thus, without evidence of current, active 
conversion reaction, the Board cannot grant a disability 
evaluation in excess of 10 percent.

To be entitled to a higher disability rating, i.e. 30 
percent, for conversion reaction under the old rating 
criteria, the evidence of record would have to show that the 
veteran experienced definite social and industrial impairment 
as the result of service-connected conversion reaction (as 
opposed to the residuals of his cerebrovascular accident or 
to any other nonservice-connected disability).  38 C.F.R. § 
4.132, Diagnostic Code 9402 (1996).  As indicated above, none 
of the evidence of record indicates that the veteran's 
conversion reaction was productive of definite social and 
industrial impairment.  Again, the only psychiatric 
symptomatology mentioned was attributed to nonservice-
connected causes.  

In order to be entitled to a 30 percent evaluation for 
conversion reaction pursuant to the new rating criteria for 
psychiatric disabilities, the evidence of record would have 
to show that the veteran suffered from occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9424 (1999).

The evidence of record does not reveal any evidence of 
occupational and social impairment due to the service-
connected conversion reaction.  While the veteran exhibited 
symptomatology such as depression, anxiety, memory loss, and 
emotional lability, his symptoms were attributable to other 
nonservice-connected causes.  Thus, the evidence does not 
provide a basis for the award of a 30 percent evaluation 
under the new rating criteria.

Based on a thorough review of the evidence in the claims 
file, and for the reasons and based discussed above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for an increased evaluation for 
conversion reaction under either the schedular criteria in 
effect prior to November 7, 1996, or the revised criteria 
effective on and after that date.  Essentially, given the 
absence of any objective medical evidence of complaints, 
treatment, findings or of a diagnosis of conversion reaction, 
a disability rating in excess of 10 percent cannot be 
granted.  

III.  Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases (including cardiovascular-renal disease), 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1999).

Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

With regard to claims based on chronic effects of exposure to 
mustard gas and Lewisite, exposure during active service 
under the specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1) full-body exposure to nitrogen or sulfur 
mustard during active service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers:  
nasopharyngeal, laryngeal, or lung (except mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease; (3) full-body exposure to 
nitrogen mustard during active service together with the 
subsequent development of acute non-lymphocytic leukemia.  
38 C.F.R. § 3.316 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

The threshold question which must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service-
connected is not sufficient; the claimant must submit 
evidence in support of the claim which would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  In order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

However, the initial burden of submitting a well grounded 
claim is relaxed with regard to claims based on exposure to 
mustard gas, in that a nexus between in-service mustard gas 
exposure and the subsequent development of the disabilities 
listed in 38 C.F.R. § 3.316(a) is presumed.  See Pearlman v. 
West, 11 Vet. App. 443 (1998).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

In this case, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  According to the death 
summary and death certificate associated with the claims 
file, the veteran died in May 1993 as a result of multi-organ 
and multi-system failure, including heart and renal failure, 
secondary to diabetic glomerulosclerosis.  These diseases 
were not clinically evident in military service or for many 
years thereafter.  Moreover, the record contains no competent 
(medical) evidence linking these conditions to the veteran's 
military service, any incident therein, or any service-
connected disability, including conversion reaction or lumbar 
spine strain.  Moreover, there is no competent evidence to 
suggest that the veteran's service-connected disabilities 
either contributed or were causally related to his death.

Regarding the appellant's contention that the veteran's death 
developed secondary to in-service mustard gas exposure, the 
Board is aware that in Pearlman, supra, the Court held that, 
for purposes of a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, VA must assume that the 
lay testimony of exposure is true.  However, in this case, 
unlike in Pearlman, the conditions from which the veteran 
died are not disabilities for which presumptive service 
connection is warranted under 38 C.F.R. § 3.316.  
Consequently, the Board finds that it is not required to 
address the appellant's claim in this regard on the merits.  
Moreover, the Board notes that the record contains no 
competent medical evidence linking the veteran's death (or 
his diabetes or renal or heart failure) to his service or any 
incident therein, including claimed exposure to mustard gas.

In essence, the only evidence of record which in any way 
relates the cause of the veteran's death to his service or 
service-connected disabilities are the appellant's own 
statements.  However, as the record does not establish that 
she possesses a recognized degree of medical training or 
knowledge, her own lay opinions as to medical causation are 
not competent and, as such, they are not sufficient to 
establish a well-grounded claim.  Espiritu, 2 Vet. App. at 
494.

Thus, lacking evidence of diabetes, renal or heart disease in 
service or for many years thereafter, and lacking competent 
medical evidence of a link or causal relationship between the 
veteran's death and his service, any incident therein, or any 
service-connected disability, the Board must conclude that 
the appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a).

Because the appellant has not submitted a well-grounded 
claim, VA is under no obligation to assist her in the 
development of facts pertinent to her claim.  38 U.S.C.A. § 
5107(a).  The Board is cognizant, however, that the Court has 
held that VA may have an obligation under 38 U.S.C.A. § 
5103(a) to advise the claimant of evidence needed to complete 
a claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In the instant 
case, however, the veteran has not identified any available 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

In reaching this decision, the Board has considered the 
appellant's contention that she is entitled to DIC benefits 
because a VA employee in the 1960s advised her that she would 
receive such benefits on the veteran's death.  Although not 
articulated in terms of "estoppel," her argument seems to 
be, in part, based by implication on an estoppel theory.  
However, the Court has emphasized that the payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  Harvey 
v. Brown, 6 Vet. App. 417, 423 (1994).  Therfore, even 
assuming that the appellant may have received erroneous 
information from a VA employee, she is not entitled to DIC 
benefits by reason of estoppel.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).


ORDER

An evaluation in excess of 10 percent for conversion 
reaction, for purposes of accrued benefits, is denied.

A compensable rating for history of sprain of the lumbar 
spine, for purposes of accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 
1`

